Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 09/27/2021 in which claims 1, 2, 4-6, 9, and 13 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-II (US 2018/0077426) in view of Seregin (US 2017/0272748).

As to claim 13, Zhang-II teaches a decoding apparatus which performs picture decoding, the apparatus comprising:

a predictor configured to: detect intra prediction modes of a plurality of luma blocks in a luma region corresponding to a current chroma block ([0045], [0118], [0179]-[0181], [0192]-[0193], [0278], and [0283]-[0284] – chroma intra prediction mode),



and generate a predicted block for the current chroma block based on the selected intra chroma prediction mode of the current chroma block ([0130], [0161], [0162], [0165], [0255], [0261], [0264], and [0266]),

wherein generating the predicted block for the current block comprises: generating a first predicted block for the current chroma block based on the first intra prediction mode of the intra prediction modes of the plurality of the luma blocks, generating a second predicted block for the current chroma block based on the second intra prediction mode of the intra prediction modes of the plurality of the luma blocks, and generating the predicted block for the current chroma block based on a weighted sum using the first predicted block and the second predicted block ([0130], [0161], [0162], [0165], [0255], [0261], [0264], and [0266]; [0130], [0162], [0255], and [0261] also disclose a weighted average of two predicted blocks);

and an adder configured to generate a reconstructed block based on the predicted block for the current chroma block ([0081], [0091], [0110], [0118], [0252], and [0258]).

Zhang-II does not teach the first predicted block including first predicted pixels for the current chroma block, the second predicted block including second predicted pixels for the current chroma block, and wherein a predicted pixel of the predicted block for the current chroma block is generated based on 

However, Seregin teaches wherein video encoder 22 and/or video decoder 30, when performing the PDPC coding mode, may utilize a combination between the filtered (q) and unfiltered (p) predictions, such that a predicted block for a current block to be coded can be computed using pixel values from both the filtered (s) and unfiltered (r) reference arrays. In one example of the techniques of PDPC, given any two set of pixel predictions p.sub.r[x, y] and q.sub.s [x, y], computed using only the unfiltered and filtered references r and s, respectively, the combined predicted value of a pixel, denoted by v[x, y], is defined by: v[x,y]=c[x,y]p.sub.r[x,y]+(1-c[x,y])q.sub.s[x,y] (1) where c[x, y] is the set of combination parameters. The value of the weight c[x, y] may be a value between 0 and 1. The sum of the weights c[x, y] and (1-c[x, y]) may be equal to one ([0101]-[0102]). Seregin also teaches wherein video decoder 30 may assign different weights to the luma coding mode information stored for respective sub-blocks, and use a weighted average of coding modes to determine which mode to reuse for the chroma block. The weights may be assigned based on the relative locations of the luma sub-blocks that are co-located with the chroma block ([0085]). Seregin also teaches PDPC coding techniques that involve a weighted sum of coding parameters as well as PDPC parameters using for intra prediction weighting ([0102]-[0106] and [0120]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang-II’s system with Seregin’s system to show the first predicted block including first predicted pixels for the current chroma block, the second predicted block including second predicted pixels for the current chroma block, and wherein a predicted pixel of the predicted block for the current chroma block is generated based on the weighted sum using a first predicted pixel of the chroma block and a second predicted pixel of the chroma block in order to provide techniques for coding video data that has been partitioned using an independent luma and chroma partition framework. In some examples, this disclosure describes techniques for determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (e.g., when two or more luma blocks are co-located with a chroma block) (Seregin; [0006]).


As to claim 1, the apparatus of claim 13 performs all the steps of the method of claim 1. Therefore, claim 1 is rejected similarly as claim 13.

As to claim 2, the combination of Zhang-II and Seregin teaches wherein the chroma prediction mode candidates further include intra prediction modes of neighboring chroma blocks of the current chroma block, and at least one of default prediction modes, and wherein the default prediction modes include at least one of a DC mode and a planar mode (Zhang-II; [0046], [0179], and [0278]; Seregin; [0106] and [0125]).

As to claim 6, the combination of Zhang-II and Seregin teaches wherein a first weight and second weight for the first predicted block and second predicted block used to derive the weighted sum are equal to each other (Seregin; [0085] and [0102]-[0106]).

As to claim 9, the combination of Zhang-II and Seregin teaches wherein the detecting of the intra prediction modes of the plurality of the luma blocks includes: detecting the intra prediction modes of the plurality of the luma blocks based on at least one of a first luma block covering a center bottom-right sample position of the luma region, a second luma block covering a top-left sample position of the luma region, a third luma block covering a top-right sample position of the luma region, a fourth luma block covering a bottom-left sample position of the luma region, or a fifth luma block covering a bottom-right sample position of the luma region (Seregin; [0086] and [0123]-[0124]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang-II in view of Seregin and further in view of Zhang (US 2017/0366818).

As to claim 4, the combination of Zhang-II and Seregin does not teach receiving index information on the intra chroma prediction mode, wherein, based on a value of the index information indicating 0, the combined direct mode is selected from among the chroma prediction mode candidates.

However, Zhang teaches receiving index information on the intra chroma prediction mode, wherein, based on a value of the index information indicating 0, the combined direct mode is selected from among the chroma prediction mode candidates ([0005], [0035], [0043], and [0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang-II’s system and Seregin’s system with Zhang’s system to show generating a predicted block for the current chroma block based on a weighted sum using the first predicted block and the second predicted block in order to provide new chroma Intra prediction techniques to improve performance (Zhang; [0010]).

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 09/27/2021 have been fully considered but they are moot in light of the new grounds of rejection as presented in the above rejections.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482